Citation Nr: 0610753	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  04-43 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the calculated amount of $2,696.00.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1990 to June 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2004 decision of the Department of Veterans 
Affairs (VA) Detroit, Michigan, Regional Office (RO) 
Committee on Waivers and Compromises that denied the above-
referenced claim.  On December 8, 2005, the veteran was 
afforded a hearing before the undersigned Veterans Law Judge.



FINDINGS OF FACT

1.  In May 1999, the RO issued the veteran a notification of 
overpayment of compensation benefits.

2.  In June 2000, the RO received the veteran's request for 
waiver of indebtedness.

3.  The RO received the veteran's request for waiver of 
indebtedness more than 180 days after the RO issued its 
notification of overpayment of pension benefits.  






CONCLUSION OF LAW

Waiver of recovery of overpayment of pension benefits in the 
amount of $2,696.00 is precluded because the veteran's 
request for request for waiver of indebtedness was not made 
within 180 days following the date of the notice of 
indebtedness.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 
1.963(b)(2) (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), does not 
apply in cases regarding requests for waiver of an 
overpayment of VA benefits.  See Barger v. Principi, 16 Vet. 
App. 132 (2002).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.

A review of the record shows that the veteran was awarded 
service-connected compensation in September 1993.  At that 
time the veteran was married and claimed his wife as a 
dependent for VA purposes.  Over the course of the years, he 
was repeatedly advised that he was responsible for notifying 
VA immediately of any changes in his family status.  

In March 1999, the veteran informed the RO that he had 
divorced in April 1994 and that he had only recently learned 
that his compensation payments still included his ex-wife as 
a dependent.  He also stated that he believed that he had 
previously informed VA of his April 1994 divorce.  A review 
of the record reveals no correspondence from the Veteran to 
VA regarding his April 1994 divorce.  A June 1997 VA medical 
center treatment record reveals that at that time the veteran 
reported that he was divorced.  

In a September 2000 letter, the RO notified the veteran that 
his pension had been retroactively reduced to reflect his 
April 1994 divorce.  He was advised that this retroactive 
reduction had resulted in an overpayment in the amount of 
$2,696.00.  He was duly advised that he had a right to 
dispute the debt, as well as to request a waiver of recovery 
of the debt within 180 days.  The veteran requested a waiver 
of recovery of the overpayment in June 2000.  

In a February 2000 decision, the Committee denied his 
request, finding that it had not received a request for a 
waiver within 180 days after it issued its notification of 
overpayment of pension benefits in the amount of $2,696.00.  

A request for waiver of overpayment of pension benefits must 
be made within180 days following the date of a notice of 
indebtedness issued on or after April 1, 1983.  The 180 day 
period may be extended if the individual requesting waiver 
demonstrated to the Chairperson of the Committee on Waivers 
and Compromises that, as a result of an error by either the 
Department of Veterans Affairs or the postal authorities, or 
due to other circumstances beyond the debtor's control, there 
was a delay in such individual's receipt of the notification 
of indebtedness beyond the time customarily required for 
mailing (including forwarding).  If the requester does 
substantiate that there was such a delay in the receipt of 
the notice of indebtedness, the Chairperson shall direct that 
the 180 day period be computed from the date of the 
requester's actual receipt of the notice of indebtedness.  38 
C.F.R. § 1.963(b)(2) (2005).

The RO sent the veteran a notice of indebtedness in May 1999 
and the veteran requested a waiver of recovery of overpayment 
in June 2000, which is more than 180 days following the date 
the RO issued the notice of indebtedness.  The veteran has 
not demonstrated any grounds for extension of the 180 day 
period.  Accordingly, the Board finds no basis for extending 
the 180 period and that the veteran failed to file a request 
for waiver of the overpayment in the amount of $2,696.00 in a 
timely fashion; therefore, the claim must be denied.  38 
C.F.R. § 1.963(b)(2).



ORDER

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $2,696.00 is 
denied. 



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


